DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,596. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application
Patent NO. 11,068,596
1. A method comprising: beginning, by a basic input/output system (BIOS), a power-on self-test (POST) of an information handling system; and during the POST: executing a routine to stage a firmware update image for a persistent memory device in a memory controller of the information handling system; determining whether the routine is successful; in response to the routine being successful, setting an attribute value to a staged firmware version, wherein the staged firmware version is associated with the firmware update image stored within the memory controller; and in response to the routine not being successful, setting the attribute value to a pre- defined error code.
1. A method comprising: beginning, by a basic input/output system (BIOS), a power-on self-test (POST) of an information handling system; and during the POST: retrieving an attribute value associated with a persistent memory device; comparing the attribute value to a default value; in response to the attribute value matching the default value, determining that a firmware management protocol was not executed during a previous POST; in response to the attribute value not matching the default value, comparing the attribute value to a current firmware version of firmware within the persistent memory device; and in response to the attribute value matching the current firmware version, logging a firmware update successful message.
9. An information handling system comprising: a persistent memory device; a memory controller to communicate with the persistent memory device; and a basic input/output system (BIOS) that, during a power-on self-test (POST) of the information handling system: executes a routine to stage a firmware update image for the persistent memory device in the memory controller of the information handling system; determines whether the routine is successful; in response to the routine being successful, sets an attribute value to a staged firmware version, wherein the staged firmware version is associated with the firmware update image stored within the memory controller; and in response to the routine not being successful, sets the attribute value to a pre-defined error code.
9. An information handling system comprising: a persistent memory device; a memory controller to communicate with the persistent memory device; and a basic input/output system (BIOS) that during a power-on self-test (POST) of the information handling system: retrieves an attribute value associated with the persistent memory device; compares the attribute value to a default value; in response to the attribute value matching the default value, determines that a firmware management protocol was not executed during a previous POST; in response to the attribute value not matching the default value, compares the attribute value to a current firmware version of firmware within the persistent memory device; and in response to the attribute value matching the current firmware version, logs a firmware update successful message.
17. A method comprising: beginning, by a basic input/output system (BIOS), a power-on self-test (POST) of an information handling system; and during the POST: setting an attribute value to a default value, the attribute value being associated with a persistent memory device of an information handling system; executing a routine to stage a firmware update image for a persistent memory device in a memory controller of the information handling system; if the routine is successful, then setting the attribute value to a staged firmware version, wherein the staged firmware version is associated with the firmware update image stored within the memory controller; and if the routine is not being successful, then setting the attribute value to a pre-defined error code.
17. A method comprising: setting an attribute value to a default value, the attribute value being associated with a persistent memory device of an information handling system; executing a routine to stage a firmware update image for the persistent memory device in a memory controller of the information handling system; determining whether the routine was successful; in response to the routine being successful, setting the attribute value to a staged firmware version, wherein the staged firmware version is associated with the firmware update image stored within the memory controller; detecting a cold reset of the information handling system; after the cold reset of the information handling system, beginning, by a basic input/output system (BIOS), a power-on self-test (POST) of the information handling system; and during the POST: retrieving the attribute value; comparing the attribute value to a default value; in response to the attribute value matching the default value, determining that a firmware management protocol was not executed during a previous POST; in response to the attribute value not matching the default value, comparing the attribute value to a current firmware version of firmware within the persistent memory device; and in response to the attribute value matching the current firmware version, logging a firmware update successful message.


As demonstrated, the claims of Patent# 11,068,596 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-20 of Patent 11,068,596to modify the claims to achieve the features of claims 1-20 of the instant application. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186